ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 08 October 2021, filed as part of the AFCP 2.0 program. As directed by the amendment: Claims 1, 18, 20, and 22 have been amended, Claims 2, 17, and 23 have been cancelled, and no claims have been added.  
The amendments to the claims will NOT be entered by the Examiner. The amendments to Claims 1 and 22 substantially alter the scope of the independent claims, and therefore would require further search and consideration by the Examiner outside of the time allotted for the AFCP 2.0 program. Furthermore, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 
Response to Arguments
The Applicant's arguments filed in the After Final Amendment filed 08 October 2021 have been fully considered but they are not persuasive. 
Claims 1 and 22 have been amended to incorporate subject matter similar to previously presented Claims 2, 17, and 23. The Examiner agrees with the Applicant’s arguments (Pages 9-10 of After Final Response) that the amendments to Claims 1 and 22 narrows the scope of the independent claims by providing additional claimed details.
However, the limitations in Claims 1 and 22 specifying the placement of the defibrillation electrode pad, with respect to the electrode section and the CPR administration section, including the newly added limitations, are functional language that would not require a structural difference between the device/system as claimed and the prior art references Freeman et al. ‘593, Piazza, and Morallee et al. in combination, as described in detail in the previous Final Rejection Office Action mailed 09 July 2021. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Specifically, Claim 1 as amended recites, 
wherein the first defibrillation electrode pad is configured for use on an adult subject by placing both the electrode section and the CPR administration section in a first position relative to each other such that the CPR administration section is placed at a location appropriate for the administration of chest compressions to the adult subject and the electrode section is placed at a location appropriate for the administration of the defibrillation shock to the adult subject; 
wherein the first defibrillation electrode pad is configured for use on a pediatric subject by placing both the electrode section and the CPR administration section in a second position relative to each other such that the CPR administration section is placed at location appropriate for the administration of chest compressions to the pediatric subject and the electrode section is placed at a location appropriate for the administration of the defibrillation shock to the pediatric subject;
wherein the second position is different from the first position, and Page 2 of 11Application No. 16/231,443 Paper Dated: October 8, 2021 In Reply to USPTO Correspondence of July 9, 2021 Attorney Docket No. 7460-1806972
wherein the first position of the electrode section and the CPR administration section relative to each other comprises a first orientation of the electrode section and the CPR administration section, and the second position of the electrode section and the CPR administration section relative to each other comprises a second orientation of the electrode section and the CPR administration section.
Claim 22 recites similar limitations. However, the limitations “by placing both the electrode section and the CPR administration section in a first position relative to each other such that the CPR administration section is placed at a location appropriate for the administration of chest compressions to the adult subject and the electrode section is placed at a location appropriate for the administration of the defibrillation shock to the adult subject” merely describes a placement of the electrodes during use, and would not necessarily require a specific structural difference. Furthermore, the claims do not require that the “first orientation” and the “second orientation” are different orientations, only that the orientations are referring to the electrode section and the CPR administration section relative to each other (which may be the same orientation).
Therefore, in order to overcome the previously cited Freeman et al. ‘593, Piazza, and Morallee et al.  references, the Examiner suggests that additional structural limitations be added to independent Claims 1 and 22 in order to distinguish the claims over the prior art. The Examiner notes that exemplary claim language that would specify structure and may further differentiate over the prior art of record could include: 
wherein the first defibrillation electrode pad is configured for placement on an adult subject, such that when both the electrode section and the CPR administration section are placed in a first position relative to each other on the adult subject, then the CPR administration section is configured to be at a location appropriate for the administration of chest compressions to the adult subject and the electrode section is configured to be at a location appropriate for the administration of the defibrillation shock to the adult subject; and
wherein the first defibrillation electrode pad is configured for placement on a pediatric subject, such that when both the electrode section and the CPR administration section are placed in a second position relative to each other on the pediatric subject, then the CPR administration section is configured to be at a location appropriate for the administration of chest compressions to the pediatric subject and the electrode section is configured to be at a location appropriate for the administration of the defibrillation shock to the pediatric subject; 
wherein the second position is different from the first position, and Page 2 of 11Application No. 16/231,443 Paper Dated: October 8, 2021 In Reply to USPTO Correspondence of July 9, 2021 Attorney Docket No. 7460-1806972
wherein the first position of the electrode section and the CPR administration section relative to each other comprises a first orientation of the electrode section and the CPR administration section, 
and the second position of the electrode section and the CPR administration section relative to each other comprises a second orientation of the electrode section and the CPR administration section, different from the first orientation.
All amendments and structural additions must have full support in the Specification/Drawings as originally filed. The suggested language above is merely exemplary to provide additional structurally definitive language in contrast to functional/use language. 
The amendments filed in the After Final Response to Claims 1 and 22 narrows the scope of the independent claims by providing additional claimed details. However, since the amendments to Claims 1 and 22 substantially alter the scope of the independent claims, these amendments would require further search and consideration by the Examiner outside of the time allotted for the AFCP 2.0 program. See additional prior art cited below. Furthermore, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. Therefore, the amendments to the claims will NOT be entered by the Examiner. 
No additional specific arguments were provided by the Applicant with respect to the previous 35 USC 103 rejections of dependent Claims 3-16, 18-21, and 24-34. Thus, Claims 1-34 remain rejected as described in the previous Final Rejection Office Action mailed 09 July 2021.
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Powers (US Publication No. 2009/0254136) discloses an electrode pad assembly wherein a defibrillation electrode pad is configured for placement for both pediatric and adult subjects due to different intended positions/orientations of the electrode sections and CPR administration instructional elements (20, Fig. 2, 52, Fig. 4, Abstract, Paragraph 0004, 0013, 0028-0029) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792